Case 3:19-cv-09203-MAS-TJB Document 15 Filed 08/25/20 Page 1 of 5 PagelD: 200

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

CARLY CACICI,

Plaintiff,

y Civil Action No. 19-9203 (MAS) (TJB)

AMERICAN GENERAL LIFE INSURANCE See
COMPANY, an affiliate of AIG

INTERNATIONAL,

Defendant.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendant American General Life Insurance
Company's (“Defendant”) unopposed Motion to Dismiss Plaintiff Carly Cacici’s (“Plaintiff”)
Amended Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).' (ECF No. 13.) The
Court has carefully considered Defendants arguments and decides the matter without oral
argument pursuant to Local Civil Rule 78.1. For the reasons set forth herein, Defendant's Motion
to Dismiss is granted.

I. BACKGROUND

Plaintiff's two-count Amended Complaint for breach of contract and contract reformation
concerns the life insurance policy (the “Policy”) of her late father, Joseph F. Cacici (“"Mr. Cacici”
or “Decedent”). (See generally Am. Compi., ECF No. 12.) Plaintiff's breach of contract count

alleges that a July 2012 beneficiary election provided she would receive 40% of the Policy's

 

' Unless otherwise noted, all references to a “Rule” or “Rules” hereinafter refer to the Federal
Rules of Civil Procedure.
Case 3:19-cv-09203-MAS-TJB Document 15 Filed 08/25/20 Page 2 of 5 PagelD: 201

proceeds upon Mr. Cacici’s death. (/d. at 1.) A June 2013 beneficiary election, however, reduced
her share to 13% of the Policy’s proceeds. (/d. at 1-2.) According to Plaintiff, these changes “were
not reflected in the Last Will and Testament of [Mr.] Cacici, which is dated . . . after the alleged
[June 2013] changes to the life insurance policy [were made].” (/d. at 2; see also Joseph F. Cacici
Last Will and Testament *2, 8-9, ECF No. 12-3 (distributing 40% of the Policy's proceeds to
Plaintiff).) Plaintiff pleads that Defendant's policies “did not require any verification or
corroboration to confirm that the intent of the [DJecedent was to change the allocation of the life
insurance proceeds with regard to the beneficiaries.” (Am. Compl. 2.) Plaintiff also alleges there
was unreliability and intentional malfeasance in the June 2013 beneficiary election that “defied the
intent of the parties, and did not serve to alter the prior [July 2012] allocation of the [Decedent's]
life insurance proceeds.” (/d. at 2-3.) Plaintiff's reformation count repeats the allegations
contained in the breach of contract count and argues that Mr. Cacici’s life insurance policy “should
be reformed to revert back to the intention of the [Decedent] as referenced in his life insurance
policy dated July 26, 2012 and in the Last Will and Testament.” (/d. at 4.)

On November 25, 2019, the Court dismissed Plaintiff's first Complaint for failure to state
a claim but permitted Plaintiff an opportunity to amend. (Nov. 25, 2019 Mem.
Order 3-4, ECF No. 11.) Plaintiff filed an Amended Complaint on December 23, 2019 containing
the same two claims and alleging new facts predominantly related to Defendant's electronic
acceptance of Mr. Cacici’s June 2013 beneficiary election. (See generally Am. Compl.) Defendant
once again moves to dismiss Piaintiff's Amended Complaint for fatlure to state a claim.

I. LEGAL STANDARD

Rule 8(a)(2) “requires only ‘a short and plain statement of the claim showing that the

pleader is entitled to relief,” in order to ‘give the defendant fair notice of what the... claim is and
Case 3:19-cv-09203-MAS-TJB Document 15 Filed 08/25/20 Page 3 of 5 PagelD: 202

the grounds upon which it rests.’” Bell Add. Corp. v. Twombly, 550 U.S, 544, 555 (2007) (quoting
Conley v, Gibson, 355 U.S. 41, 47 (1957)).

When analyzing a Rule [2({b)(6) motion to dismiss, the district court conducts a three-part
analysis. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). First, the court must “tak[e] note
of the elements a plaintiff must plead to state a claim.” Ashcroft v. [gbal, 556 U.S. 662, 675 (2009).
Second, the court must accept as true all of a plaintiff's well pleaded factual allegations and
construe the complaint in the light most favorable to the plaintiff. Fowler vy. UPMC Shadyside, 578
F.3d 203, 210 (3d Cir. 2009), The court, however, may ignore legal conclusions or factually
unsupported accusations that merely state “the-defendant-unlawfully-harmed-me.” /qbal, 556 U.S.
at 678 (citing Twombly, 550 U.S. at 555). Finally, the court must determine whether the “facts
alleged tn the complaint are sufficient to show that the plaintiff has a ‘plausible claim for relief.””
Fowler, 578 F.3d at 211 (quoting /gbal, 556 U.S. at 679). A facially plausible claim “allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” /d.
at 210 (quoting /gbai/, 556 U.S. at 678). On a motion to dismiss for failure to state a claim, the
“defendant bears the burden of showing that no claim has been presented.” Hedges v. United
States, 404 F.3d 744, 750 (3d Cir. 2005).

Hi. DISCUSSION
A. Breach of Contract

Count One alleges a breach of contract claim against Defendant. (Am. Compl. 1-3.) To
state a claim for breach of contract, a plaintiff must plausibly allege: (1) “that the parties entered
into a contract containing certain terms”: (2) “that [the plaintiff] did what the contract required
[her] to do™: (3) “that [the defendant] did not do what the contract required [it] to do, defined as a
breach of contract”; and (4) “that [the defendant's] breach, or failure to do what the contract

required, caused a loss to the plaintiff[].” Globe Motor Co. v. fadatev, 139 A.3d 57. 64 (N.J. 2016)
Case 3:19-cv-09203-MAS-TJB Document 15 Filed 08/25/20 Page 4 of 5 PagelD: 203

(internal quotation marks and citation omitted), Failure to identify a specific provision of a contract
that was breached is grounds for dismissal. Skypala v. Mortg. Elec. Registration Sys., Inc.,
655 F. Supp. 2d 451, 459-60 (D.N.J. 2009).

It appears that the Amended Complaint alleges that Defendant breached the Policy by
either (1) distributing the Policy’s proceeds in accordance with the June 2013 allocation, not the
July 2012 allocation, (Am. Compl. 1-2). or (2) accepting electronic submissions of proceed
distribution changes and failing to require “any verification or corroboration” to confirm that Mr.
Cacici intended such a change, (id. at 2-3). Plaintiff's claim, however, fails to identify any
contractual relationship between Plaintiff and Defendant. Plaintiff does not allege she was a party
to the Policy, nor does she bring the present action on behalf of Mr. Cacici. (See generally id.; see
also Def.'s July 26, 2012 Correspondence to Mr. Cacici *2 (listing Joseph F. Cacici as the Policy's
“contract owner”), ECF No. 12-1.)? Furthermore, even if there were a contract between the parties,
Plaintiff does not point to any specific provision of the contract which Defendant violated. Skvpala,
655 F. Supp. 2d at 460. Plaintiff, accordingly. fails to state a claim for breach of contract.

B. Reformation of Contract

Count Two asserts that the Policy “should be reformed to revert back to the intention of
[Mr. Cacici] as referenced in his life insurance policy dated July 26, 2012 and in the Last Will and
Testament.” (Am. Compl. 4.) “Reformation presupposes that a valid contract between the parties
was created but, for some reason. was not properly reflected in the instrument that memorializes
the agreement.” H. Prang Trucking Co. v. Local Union No. 469, 613 F.2d 1235, 1239
(3d Cir. 1980). As stated above, Plaintiff has not sufficiently alleged a contract between the parties

and, accordingly, fails to state a claim for reformation.

 

* Page numbers preceded by an asterisk refer to the page number on the ECF header.

4
Case 3:19-cv-09203-MAS-TJB Document 15 Filed 08/25/20 Page 5 of 5 PagelD: 204

IV. CONCLUSION

For the reasons set forth above, Defendant's Motion to Dismiss the Amended Complaint
is granted. The Court will afford Plaintiff one final opportunity to amend her complaint. The Court

will enter an Order consistent with this Memorandum Opinion.

JU hth poy

MICHAEL A. SHIP”
UNITED STATES DISTRICT JUDGE

 
